Pannell, Judge.
Appellant’s wife sued him for divorce and was given custody of their two minor children. The wife’s new husband petitioned for adoption and change of the last name of the two children. After hearing evidence, the trial judge made findings of fact and a finding that appellant had abandoned his children for two years prior to the filing of the adoption petition. He also found that payments for support were made for three months immediately prior to the filing of the petition, but also found these payments were inadequate. There is no transcript of the evidence. The father appealed from the final order of adoption. Held:
The finding that the husband had abandoned his children and that his consent was not necessary to the order of final adoption was authorized by the other findings of fact; and in the absence of the transcript of evidence, we cannot say that his findings of fact were unauthorized. Nor was the finding of the three months insufficient payments for support just prior to the filing of the petition in conflict with his finding of abandonment of the minor children by the father appellant. See Hamrick v. Seward, 126 Ga. App. 5, 7 (189 SE2d 882).

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.